HAWKINS, J.
Conviction was for possession of intoxicating liquor. Penalty assessed *1093at one and one-half years in the penitentiary.
By amendment of the prohibition law passed by the First Called Session of the Thirty-Seventh Legislature (chapter 61), it is not now an 'offense to possess intoxicating liquor, unless the same is had for the purpose of sale, and it is necessary to allege and to prove that it was so possessed for the purpose of sale before an offense is charged, or a conviction can- be had. No. 6423, Franh Cox v. State, 234 S. W. 531; No. 6510, Petit v. State,235 S. W. 579; No. 6493, Francis v. State, 235 S. W. 580—all decided at the present term of court, and not yet [officially] reported.
Under the foregoing authorities it is necessary to reverse the judgment of the trial court and order the prosecution dismissed.

<g^>For other cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes